Citation Nr: 1743521	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-02 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2012 Notice of Disagreement, the Veteran stated that he disagreed with the RO's finding that there were no service treatment records containing documentation of complaints, treatment, or diagnoses pertaining to his knee and hip disorders.  The Veteran indicated that he was young and would not have complained or sought treatment for aches and pains during service.  According to the Veteran, and due to the fact that there was no medical history of anyone in his immediate family experiencing any joint problems, he attributed the problems to the physical stress placed on his joints during service.   

Service treatment records are negative for any complaints, treatment, or diagnoses pertaining to the knees or hip joints.  At service separation, the Veteran denied having any joint trouble and a physical examination was entirely normal.  Further, at the time of National Guard enlistment in November 1984, the Veteran again denied any joint trouble.

The evidence also includes a May 2012 statement from Dr. Parkhurst, the Veteran's primary care physician.  This statement indicated that the Veteran had been a patient since 2005.  Dr. Parkhurst noted that the Veteran had bilateral hip osteoarthritis, arthritis of the left knee.  He also noted that the Veteran's post-service employment history revealed a relatively sedentary job.  Based on this information, Dr. Parkhurst opined that there was a "substantial likelihood" that his military service had initiated and aggravated the Veteran's arthritic conditions in multiple areas of the body.

Although Dr. Parkhurst provided an opinion stating that the Veteran's arthritis likely began or was aggravated during service, Dr. Parkhurst did not provide a rationale for his opinion.  Nonetheless, the Board finds that there is at least some indication that the Veteran's disorders may be associated with service.  The Veteran has not been afforded a VA examination and the Board finds that there is insufficient competent medical evidence on file for the Board to make a decision on the claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a remand is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination (hips and knees) to assist in determining the etiology of his disorders.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All necessary testing should be conducted and all appropriate diagnoses rendered.

The examiner is asked to address the following:

(a)  Provide a diagnosis for any knee and/or hip disorder (Note: the Veteran has previously been diagnosed with bilateral hip osteoarthritis, left knee arthritis, and right knee chondromalacia).  See private treatment records from Dr. Parkhurst. 

(b)  For each diagnosis identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's knee and/or hip disorder(s) had its onset during service or is otherwise related to service. 

(c)  The examiner is asked to specifically address the May 2012 statement from Dr. Parkhurst.

(d)  A rationale for any opinion reached must be provided. If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

2.  After completion of the foregoing and all other necessary development, the AOJ should re-adjudicate all issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




